DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2020 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 06/03/2020. As directed by the amendment: claims 16, 18 have been amended; claims 1-15 have been canceled; and no new claims have been added. Thus, claims 16-32 are presently pending in this application.

Response to Arguments 
Applicant’s argument pages 5-6 of the remarks filed 06/03/2020 that the cited prior arts fail to disclose/teach the inlet, the outlet, and the flow path are axially displaceable inside the elongated housing. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

Allowable Subject Matter
 Claims 16-32 are allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of records are Stamp (US 2005/0165360), Cupicha et al. (US 2016/0243309), Bryant et al. (US 2015/0190589), Novak (US 2014/0276898), Krumme et al. (US 2009/0177158), Williamson et al. (US 2008/0086079).
Regarding claim 16, the cited prior arts fail to disclose/teach among all the limitation or render obvious an injection device comprising a drive member wherein the drive member has an abutment face to axially abut with a proximal end of a barrel of the cartridge to displace the cartridge from the undeployed proximal position towards the deployed distal position and wherein the drive member has an outlet located distally from the sealed engagement, an inlet located proximally from the sealed engagement, and a flow path extending through the drive member, wherein the outlet, the inlet, and the flow path are axially displaceable inside the elongated housing in combination with the total structure and function as claimed. 
Stamp only discloses an injection device (fig. 1) with an elongated housing (6) and a drive member (2/3/4/5/7) wherein the drive member comprises an inlet (inlet of 2), an outlet (outlet of 2), and a flow path (flow path from the energy source 1 to the chamber 3 via element 2), wherein the inlet, the outlet, and the flow path are fixed relative to the elongated housing (see fig. 1 and pars. 0046-0051). 
Cupicha only discloses an injection device (300, figs. 24-25) with a drive member (210) with an inlet (inlet of 210), an outlet (outlet of 210), and a flow path to deliver pressurized fluid (302) to push the piston (100) distally, wherein the inlet, the outlet, and the flow path are fixed relative to the elongated housing.
Bryant only discloses an injection device (101, figs. 2a-2b) with a drive member (38) wherein the drive member is configured to displace the cartridge from the undeployed proximal position towards the deployed distal position, and wherein the drive member extends distally to cause the syringe 104 to move distally and then cause the stopper 44 to move distally (see figs. 2a-2b).

Krumme only discloses an injection device (figs. 5-9) with a drive member (350) with an inlet (376), an outlet (distal opening of 377), and a flow path (377), wherein the inlet, the outlet, and the flow path are fixed relative to the elongated housing (see figs. 5-9 and pars. 0067-0072).
Williamson only discloses an injection device (10, figs. 1-3) with a drive member (114) with an inlet (inlet of 114), an outlet (outlet of 114), and a flow path to deliver pressurized gas from the gas cartridge (110) to push the piston 132 distally (par. 0041), wherein the inlet, the outlet, and the flow path are fixed relative to the elongated housing.
No combination of prior art was found to teach or suggest each and every element of claim 16.
Examiner notes: see also Yang (US 2005/0015055), De La Serna et al. (US 2003/0233070), Landau (US 2002/0123718).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T ULSH/Examiner, Art Unit 3783   
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783